Citation Nr: 0301393	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include manic depression and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1983 
to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for manic depression.  


FINDING OF FACT

The veteran does not have an acquired psychiatric 
disorder, to include manic depression and bipolar 
disorder, which was either present during service, 
manifested within one year of separation from service, or 
was otherwise related to his service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include manic 
depression and bipolar disorder, was not incurred in or 
aggravated by the veteran's active military service, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2002).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date. Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  The RO has notified the 
appellant of the provisions of the VCAA and has considered 
the requirements of the VCAA in connection with this 
claim.  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations add nothing of substance to 
the new law, and the Board's consideration of the 
regulations does not prejudice the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

For the reasons set out below, the Board finds that VA's 
duties of notice and assistance have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b).  Here, 
included in the Statement of the Case (SOC) issued in 
April 2002, the RO provided a detailed description of the 
VCAA provisions and of the applicable provisions of law 
pertinent to his claim.  In addition, the RO sent the 
veteran letters in September 2001 and April 2002 
describing what evidence was necessary in order to 
establish entitlement for service-connected compensation 
benefits.
  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159.  Here, the 
RO sent a letter to the Ridgeview Outpatient Center in 
October 2001, requesting that they furnish to them the 
veteran's treatment records.  The RO was successful in 
this endeavor.  The appellant has not referenced any other 
obtainable evidence not of record that might aid his claim 
or that might be pertinent to the basis for the denial of 
this claim.

The April 2002 SOC informed him that, provided certain 
criteria were met, VA would make reasonable efforts to 
help him to obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2002), 
to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He 
was further advised that VA would make efforts to obtain 
records in the custody of a Federal department or agency.  
See 38 C.F.R. § 3.159(c)(2) (2002). Finally, he was 
notified that VA would obtain his service medical records 
and other relevant records pertaining to his active duty 
that are held or maintained by a governmental entity, 
records of relevant medical treatment or examination at VA 
health care facilities or at the expense of VA, and any 
other relevant records held by any Federal department or 
agency which he adequately identifies and authorizes VA to 
obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  Given the 
foregoing, the Board finds that there is no issue as to 
whether VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  
  
The appellant has not been afforded a VA examination.  
However, the Board finds that the evidence, discussed 
infra, warrants the conclusion that further development 
for an examination is not necessary to decide the claim.  
Specifically, the evidence includes, but is not limited 
to: service medical records which show a complete lack of 
treatment for, or a diagnosis of, an acquired psychiatric 
disorder; an acquired psychiatric disorder is not shown 
until 1999, about 14 years after separation from service; 
and there is no competent opinion of record which links an 
acquired psychiatric disorder to the appellant's service.  
Therefore, the criteria at 38 U.S.C.A. § 5103A(d) have not 
been met.  See also 38 C.F.R. § 3.159 (c)(4).   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending 
of VA's resources is not warranted.

II. Acquired Psychiatric Disorder

The veteran asserts that he has bipolar disorder as a 
result of his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including psychosis, 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records do not show 
complaints, treatment, or a diagnosis involving a mental 
disorder.  On examination in April 1985 for the purpose of 
a Chapter 13 discharge, he found to be normal on 
psychiatric evaluation.  In conjunction with the 
examination, the veteran completed a report of medical 
history wherein he denied past or present depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  

In connection with the recommendation for an 
administrative discharge, the veteran underwent a mental 
evaluation report later in April 1985  On evaluation it 
was noted that his behavior was normal, he was fully alert 
and oriented, his mood was unremarkable, his thinking 
process was clear, his thought content was normal and his 
memory was good.  It was remarked that the veteran had no 
history of mental illness, nor did he have a psychiatric 
illness at the time of the evaluation.

As for the post-service medical evidence, private 
treatment reports from Ridgeview Outpatient Center dated 
from March 1999 to October 2001, show treatment for 
depression, irritability, and bipolar disorder. 

There is no competent evidence anywhere in the record that 
the appellant's current disability was either present in 
service or otherwise related to such service.  As stated 
previously, the appellant's service medical records are 
negative for any mental illness during service.  In 
addition, the treatment records from Ridgeview, which 
begin in 1999, do not include any indication that the 
appellant's mental state is related to service.  Moreover, 
the earliest of these records is almost fourteen years 
after the veteran's separation from service.  This lengthy 
period without treatment weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).         

Based on the foregoing, the Board finds the preponderance 
of the evidence is against the claim, and that service 
connection for an acquired psychiatric disorder, to 
include bipolar disorder and manic depression, must be 
denied.

The Board has considered the veteran's written testimony 
submitted in support of the veteran's arguments that he 
has an acquired psychiatric disorder, to include bipolar 
disorder and manic depression, that should be service 
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus 
between the claimed condition and the veteran's service.  
Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or 
symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection 
for an acquired psychiatric disorder, to include bipolar 
disorder and manic depression, must be denied.    

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the 
appellant's claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    



ORDER

Service connection for an acquired psychiatric disorder, 
to include bipolar disorder and manic depression, is 
denied.




		
	C.W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

